        Case 3:17-cv-06124-RS Document 120 Filed 12/29/20 Page 1 of 3



 1   William Most (CA # 279100)                      MORGAN, LEWIS & BOCKIUS LLP
     AQUA TERRA AERIS LAW GROUP                      Anne Marie Estevez (pro hac vice)
 2   828 San Pablo Ave., Ste. 115B                   200 Biscayne Boulevard, Suite 5300
     Albany, CA 94706                                Miami, FL 33131
 3   T: (504) 509-5023
     williammost@gmail.com                           T: 305.415.3000
 4                                                   F: 305.415.3001
     Attorneys for Plaintiffs                        annemarie.estevez@morganlewis.com
 5
     (Additional Counsel Listed on Signature Page)   Attorneys for Defendants
 6                                                   (Additional Counsel Listed on Signature
                                                     Page)
 7
                             IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                  SAN FRANCISCO DIVISION

10

11   SCOTT CRAWFORD                                  Case No. 3:17-cv-02664-RS
12                          Plaintiff,               JOINT SUBSEQUENT CASE
13                                                   MANAGEMENT STATEMENT
                    v.
14                                                   Date: January 7, 2021
     UBER TECHNOLOGIES, INC., et al.                 Time: 1:00 p.m.
15                                                   Place: Telephonic
                            Defendants.
16

17   STEPHAN NAMISNAK, et al.                        Case No. 3:17-cv-06124-RS
18                          Plaintiffs,              JOINT SUBSEQUENT CASE
19                                                   MANAGEMENT STATEMENT
                    v.
20                                                   Date: January 7, 2021
     UBER TECHNOLOGIES, INC., et al.                 Time: 1:00 p.m.
21                                                   Place: Telephonic
                            Defendants.
22

23

24

25

26

27

28
        Case 3:17-cv-06124-RS Document 120 Filed 12/29/20 Page 2 of 3



 1                  JOINT SUBSEQUENT CASE MANAGEMENT STATEMENT

 2          Pursuant to Local Rule 16-10(d), Plaintiffs Scott Crawford, Stephan Namisnak, and

 3   Francis Falls, and Defendants Uber Technologies, Inc. and Rasier, LLC, through counsel, submit

 4   this Subsequent Case Management Statement for the Further Case Management Conference on

 5   January 7, 2021.

 6              1. Case Progress

 7          The Court entered scheduling orders in the related cases Crawford v. Uber Technologies,

 8   Inc., et al., No. 3:17-cv-02664-RS and Namisnak, et al. v. Uber Technologies, Inc., et al., No.

 9   3:17-cv-06124-RS, providing for parallel discovery. Fact discovery closed for both cases on
10   December 18, 2020, and the parties expect to exchange expert disclosures as required under the

11   existing scheduling orders.    By stipulation, and to accommodate the availability of certain

12   witnesses, each party intends to take one additional fact deposition in January 2021.

13              2. Proposals for the Remainder of the Case Development Process

14          The parties agree that no changes are needed to the existing scheduling orders.

15              3. Parties’ View of ADR

16          The parties previously participated in the court-ordered mediation service, and do not

17   currently believe that participation in an ADR process is likely to be productive prior to a ruling

18   on the parties’ expected motions for summary judgment.

19
     Dated: December 29, 2020                             Respectfully submitted,
20

21   BIZER AND DEREUS, LLC                                MORGAN, LEWIS & BOCKIUS LLP

22   By:    s/ Garret DeReus                              By:    s/Anne Marie Estevez
            Garret DeReus                                        Anne Marie Estevez
23          Andrew Bizer                                         Stephanie Schuster
                                                                 Patrick Harvey
24
     AQUA TERRA AERIS LAW GROUP                                  Clara Kollm
25                                                               Kathy H. Gao
     By:    s/ William Most
26          William Most                                  Attorneys for Defendants

27   Attorneys for Plaintiffs
28
     CASE NO. 3:17-CV-02664-RS                                                         SUBSEQUENT JOINT
     CASE NO. 3:17-CV-06124-RS
                                                      1                      CASE MANAGEMENT STATEMENT
        Case 3:17-cv-06124-RS Document 120 Filed 12/29/20 Page 3 of 3



 1                               LOCAL CIVIL RULE 5-1(i) Certification
 2          I hereby certify that concurrence in the filing of the document has been obtained from

 3   each of the other Signatories on this document.

 4                                                         s/Anne Marie Estevez

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     CASE NO. 3:17-CV-02664-RS                                                       SUBSEQUENT JOINT
     CASE NO. 3:17-CV-06124-RS
                                                       2                   CASE MANAGEMENT STATEMENT
